Title: From George Washington to Major General Alexander McDougall, 25 October 1778
From: Washington, George
To: McDougall, Alexander


          
            Dr sir.
            Head Qrs Frederick’sburg Octobr 25: 1778
          
          Notwithstanding the large fleet that sailed on the 19th & 20th—and the reasons we had to conclude, that the Regiments were on board—which we had repeatedly heard were embarked—I have just received advices through different Channels—and which cannot but be certain and authentic—that there were none but Invalids & Offi cers of the reduced Corps on board; and, that the Troops which had embarked, were on the 23d Instant still in New York harbour. They are fixed at 10 or 12 British Regiments & 5 or 6 of New-Levies. Under these circumstances—I request you will halt the three Brigades under your command—till you hear further from me; keeping them in readiness to move on the shortest notice, as circumstances may require. I am Dr sir with great regard & esteem Yr Most Obedt servant
          
            Go: Washington
          
        